DETAILED ACTION

1.	To advance compact prosecution, examiner has proposed two Examiner’s Amendments to allow the claims on separate occasions, which Applicant’s representative has declined.
Claims 1 – 20, which are currently pending, are fully considered below.
	No claims are added or cancelled.
	Claims 1 – 8, 10, and 12 are amended.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3.	To advance compact prosecution, examiner has proposed 2 examiner’s amendments to allow the claims, which Applicant’s representative has declined.
Applicant's arguments filed November 20, 2020 with respect to the rejection under 35 U.S.C. 112 have been fully considered and are persuasive. Therefore, the rejection is withdrawn.
Applicant's arguments filed November 20, 2020 with respect to the rejection of claims 1, 4, 5, 7, 10, 12, and 16 – 18 under 35 U.S.C. 103 have been fully considered but are moot in view of the new ground of rejection, which is necessitated by applicant’s amendment. 

Applicant argues, “the cited references do not disclose or render obvious the claimed partitioning of browsable and container partitions, and storing chunks in such partitions according to the claimed scheme,” (remarks, pages 9 - 12).
Examiner notes that applicant argues newly amended limitations, which are addressed in full below. 
Examiner now relies on Sethi (paragraph [0027] and Fig. 1), to teach a  browsable partition, separate from a container partition, which is browsable by a native operating system of the client mobile device, and the container is not.
Applicant argues that “Lillibridge, however, does not disclose generating separate chunk files, but merely discloses storing chunks,” (remarks, page 13).
Examiner disagrees. In paragraph [0009], Lillibridge discloses that a chunk may be in the form of a file. Applicant has failed to show why the file, or chunk, which refers to information from a data object does not teach the instant claim language.
Accordingly, this Office Action is made Final.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 4 – 5, 7, 10, 12, and 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raman Sethi et al. (U.S. Patent Publication 20160080523) in view of Mark David Lillibridge et al. (U.S. Patent Publication 20100223441) in view of Grzegorz Calkowski et al. (U.S. Patent Publication 20140250066).

With respect to claims 1, 10, and 12, Sethi teaches:
	A browsable partition that is browsable by a native operating system of a host device (see paragraph [0027] and Fig. 1, where 108, the browsable partition, is browsable by a native operating system of the client mobile device); and
	A container partition that is not browsable by the native operating system of the host device (see paragraph [0027] and Fig. 1, where 102, the container partition, is not browsable by a native operating system of the client mobile device).


    PNG
    media_image1.png
    439
    563
    media_image1.png
    Greyscale

	Sethi does not explicitly disclose the use of chunk files as claimed. 
	However, Lillibridge teaches:
Non-volatile data storage including a container partition and a browsable partition (see paragraph [0023], and Fig. 5, where both a container partition (506, flexing) and browsable partition (504, chunk leveling), store data);
A controller configured to backup a file in the non-volatile memory at least in part by: receiving the file from a host, the file including a plurality of chunks of data (see paragraph [0009], where chunks of data partitioned from a data object or file, may be received, also see paragraph [0023], where the chunks are used to backup data);
storing the plurality of chunks of data in a browsable partition of the non-volatile data storage (see paragraph [0010], where chunks are stored);
storing the one or more modified chunks in a container partition of the non-volatile memory using the communication interface in response to said determination of the one or more new chunks (see paragraphs [0011], [0013], and [0015] where the chunks, including new (modified) chunks may be stored in containers); and

The combination of Sethi and Lillibridge does not explicitly teach determining that one or more of the plurality of chunks has been modified or determining a new chunk associated with each of the one or more modified chunks as claimed.
However, Calkowski teaches:
determining that one or more of the plurality of chunks has been modified (see paragraph [0033], where it is determined that chunks have been modified – a chunk may be associated as A.sub.2, and after modification, it may be A'.sub.2);
determining a new chunk associated with each of the one or more modified chunks (see paragraph [0033], where it is determined that a new chunk has been created from the modified chunk, where a new chunk A’sub.5 may be created from modifications to A.sub.2).
It would be obvious to one of ordinary skill in the art to modify the teachings of Lillibridge with the teachings of Calkowski in order to facilitate storage of a portion of a file and accessing the complete file contents regardless of where all the portions are stored (Calkowski, paragraphs [0013] and [0014]).

With respect to claim 4, Lillibridge teaches:
wherein said storing the one or more new chunks in the browsable partition comprises generating a separate chunk file for each of the one or more new chunks 

With respect to claim 5, Lillibridge teaches:
wherein storing the one or more modified chunks comprises generating and storing a separate chunk file for each of the one or more modified chunks (see paragraphs [0011], [0013], and [0015] where the chunks, including new (modified) chunks may be stored in containers).

With respect to claim 7, Lillibridge teaches:
wherein the controller is further configured to restore a previous version of the file (see paragraph [0023], where a request is received to back up data); 
retrieving the one or more modified chunks from the container partition (see paragraph [0023], where new chunks with neighbor conditions may be identified);
combining the retrieved one or more modified chunks with one or more non-modified chunks of the plurality of chunks stored in the browsable partition to generate a restored file (see paragraph [0023], where the new chunk may be combined with, for example, first and second chunks, to restore a file).

With respect to claim 16, Lillibridge teaches:
wherein said storing the one or more new chunks in the browsable partition comprises generating a separate chunk file for each of the one or more new chunks (see paragraph [0011], where new chunk containers, or files, may be created).

wherein storing the one or more modified chunks comprises generating and storing a separate chunk file for each of the one or more modified chunks (see paragraphs [0011], [0013], and [0015] where the chunks, including new (modified) chunks may be stored in containers).

With respect to claim 18, Lillibridge teaches:
restore a previous version of the file (see paragraph [0023], where a request is received to back up data); 
retrieving the one or more modified chunks from the container partition (see paragraph [0023], where new chunks with neighbor conditions may be identified);
combining the retrieved one or more modified chunks with one or more non-modified chunks of the plurality of chunks stored in the browsable partition to generate a restored file (see paragraph [0023], where the new chunk may be combined with, for example, first and second chunks, to restore a file).

6.	Claims 2 – 3, 6, 8 – 9, 11, 13 – 15, and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raman Sethi et al. (U.S. Patent Publication 20160080523) in view of Mark David Lillibridge et al. (U.S. Patent Publication 20100223441) in view of Grzegorz Calkowski et al. (U.S. Patent Publication 20140250066) in view of Saurabh Agrawal et al. (U.S. Patent Publication 20160078068).


However, Agrawal teaches:
wherein the browsable location is searchable using a native file explorer of the host (see paragraphs [0163] and  [0267], where the system facilitates backup by allowing search and restoration of native files).
It would be obvious to one of ordinary skill in the art to modify the teachings of Sethi, Lillibridge and Calkowski with the teachings of Agrawal in order to facilitate efficient backup operations and data storage.

With respect to claim 3, the combination of Sethi, Lillibridge and Calkowski does not explicitly disclose wherein the control circuitry is further configured to maintain a substantially complete version of each backup file stored in the non-volatile data storage in the browsable partition as claimed.
However, Agrawal teaches:
wherein the control circuitry is further configured to maintain a substantially complete version of each backup file stored in the non-volatile data storage in the browsable partition (see paragraph [0300], where a table stores locations of chunks within blocks or partitions).
It would be obvious to one of ordinary skill in the art to modify the teachings of Sethi, Lillibridge and Calkowski with the teachings of Agrawal in order to facilitate efficient backup operations and data storage.

However, Agrawal teaches:
wherein the one or more chunk files each include a filename that indicates a storage location of the chunk file (see paragraphs [0078] and [0079], where the metadata regarding the data objects include associated file names).
It would be obvious to one of ordinary skill in the art to modify the teachings of Sethi, Lillibridge and Calkowski with the teachings of Agrawal in order to facilitate efficient backup operations and data storage.

With respect to claim 8, the combination of Sethi, Lillibridge and Calkowski does not explicitly disclose wherein the control circuitry is further configured to determine locations of the one or more modified chunks and the one or more non  modified chunks using a file location table maintained in the container partition as claimed.
However, Agrawal teaches:
wherein the control circuitry is further configured to determine locations of the one or more modified chunks and the one or more non  modified chunks using a file location table maintained in the container partition (see paragraph [0300], where a table stores locations of chunks within blocks or partitions).
It would be obvious to one of ordinary skill in the art to modify the teachings of Sethi, Lillibridge and Calkowski with the teachings of Agrawal in order to facilitate efficient backup operations and data storage.

However, Agrawal teaches:
wherein the file location table includes hash values associated with chunks of data, the hash values indicating storage locations within the non – volatile data storage of the chunks of data (see paragraph [0187], where hash values are used to compare chunks or data blocks to provide enhanced deduplication).
It would be obvious to one of ordinary skill in the art to modify the teachings of Sethi,  Lillibridge and Calkowski with the teachings of Agrawal in order to facilitate efficient backup operations and data storage.

With respect to claim 11, the combination of Sethi, Lillibridge and Calkowski does not explicitly disclose maintain a file location table in the container partition indicating locations of the one or more new chunks in the browsable partition and the one or more modified chunks in the container partition as claimed.
However, Agrawal teaches:
maintain a file location table in the container partition indicating locations of the one or more new chunks in the browsable partition and the one or more modified chunks in the container partition (see paragraph [0300], where a table stores locations of chunks within blocks or partitions, see paragraph [0023], and Fig. 5, where both a 
It would be obvious to one of ordinary skill in the art to modify the teachings of Sethi, Lillibridge and Calkowski with the teachings of Agrawal in order to facilitate efficient backup operations and data storage.

With respect to claim 13, the combination of Sethi, Lillibridge and Calkowski does not explicitly disclose wherein the browsable location is searchable using a native file explorer of the host as claimed.
However, Agrawal teaches:
wherein the browsable location is searchable using a native file explorer of the host (see paragraphs [0163] and  [0267], where the system facilitates backup by allowing search and restoration of native files).
It would be obvious to one of ordinary skill in the art to modify the teachings of Sethi, Lillibridge and Calkowski with the teachings of Agrawal in order to facilitate efficient backup operations and data storage.

With respect to claim 14, the combination of Sethi, Lillibridge and Calkowski does not explicitly disclose maintaining a file location table in the container partition indicating locations of the one or more new chunks and the one or more modified chunks as claimed.
However, Agrawal teaches:

It would be obvious to one of ordinary skill in the art to modify the teachings of Sethi, Lillibridge and Calkowski with the teachings of Agrawal in order to facilitate efficient backup operations and data storage.

With respect to claim 15, the combination of Sethi, Lillibridge and Calkowski does not explicitly disclose maintaining a substantially complete current version of each backup file stored in the nonvolatile memory in the browsable partition as claimed.
However, Agrawal teaches:
maintaining a substantially complete current version of each backup file stored in the nonvolatile memory in the browsable partition (see paragraph [0163], where a copy of the current version is stored for backup).
It would be obvious to one of ordinary skill in the art to modify the teachings of Sethi, Lillibridge and Calkowski with the teachings of Agrawal in order to facilitate efficient backup operations and data storage.

With respect to claim 19, the combination of Sethi, Lillibridge and Calkowski does not explicitly disclose locating the one or more modified chunks and one or more non-modified chunks using a file location table stored in the container partition as claimed.
However, Agrawal teaches:

It would be obvious to one of ordinary skill in the art to modify the teachings of Sethi, Lillibridge and Calkowski with the teachings of Agrawal in order to facilitate efficient backup operations and data storage.

With respect to claim 20, the combination of Sethi, Lillibridge and Calkowski does not explicitly disclose wherein the file location table includes hash values associated with chunks of data, the hash values indicating storage locations within the non-volatile memory of the respective chunks of data as claimed.
However, Agrawal teaches:
wherein the file location table includes hash values associated with chunks of data, the hash values indicating storage locations within the non-volatile memory of the respective chunks of data (see paragraph [0187], where hash values are used to compare chunks or data blocks to provide enhanced deduplication).
It would be obvious to one of ordinary skill in the art to modify the teachings of Sethi, Lillibridge and Calkowski with the teachings of Agrawal in order to facilitate efficient backup operations and data storage.








Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        February 25, 2021